Citation Nr: 0323633	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, 
right foot, currently evaluated as 20 percent disabling, to 
include a separate compensable rating for residual scarring.

2.   Entitlement to an effective date earlier than September 
9, 2002 for the assignment of a 20 percent evaluation for 
hallux valgus, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from September 1993 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) that denied an increased rating for the 
veteran's service connected hallux valgus of the right foot 
and from a December 2002 rating decision from the Columbia, 
South Carolina RO that assigned an effective date of 
September 9, 2002 for the assignment of a 20 percent 
evaluation for the service connected hallux valgus of the 
right foot.   

As noted, by rating decision in December 2002, the RO 
increased the evaluation for the veteran's service connected 
hallux valgus of the right foot from 10 percent disabling to 
20 percent.  The veteran has continued his appeal of the 20 
percent rating.

A hearing was scheduled at the RO before a Member of the 
Board in January 2000, pursuant to the veteran's request.  
The veteran failed to report for this hearing.  As the 
veteran failed to appear for the Board hearing, and a request 
for a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

The issue of entitlement to an increased rating for hallux 
valgus of the right foot was remanded in February 2001 for 
further development.  

Finally, in the case of Esteban v. Brown, 6 Vet. App. 259 
(1994), The United States Court of Appeals for Veterans 
Claims provided that separate ratings for residuals of an 
injury to include painful scars and muscle damage may be 
assigned if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.  Review of the evidence shows that the veteran has a 
scar related to the service connected hallux valgus.  
Therefore, the issue of whether a separate rating may be 
assigned for a scar related to hallux valgus of the right 
foot is the subject of the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for hallux valgus, right foot, currently 
evaluated as 20 percent disabling and entitlement to an 
effective date earlier than September 9, 2002 for the 
assignment of a 20 percent evaluation for hallux valgus, 
right foot, has been obtained by the RO.

2.  The symptomatology of the hallux valgus of the right foot 
is equivalent to moderately severe foot injury.

3.  The veteran's claim for an increased evaluation for the 
service connected hallux valgus of the right foot was filed 
on September 18, 1997.  Evidence on outpatient records and 
the 1997 VA examination reasonably reveal moderately severe 
foot impairment from the date of the claim.  There was an 
outpatient visit on September 9, 1997, which, in this case 
may serve as an informal claim for an increase.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5280, 
5284 (2002).

2.  The criteria for an assignment of an effective date of 
September 9, 1997, for the assignment of a 20 percent 
evaluation for hallux valgus, right foot, have been met.  
38 U.S.C.A. §§ 5101, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to an increased rating for hallux 
valgus, right foot, currently evaluated as 20 percent 
disabling and entitlement to an effective date earlier than 
September 9, 2002 for the assignment of a 20 percent 
evaluation for hallux valgus, right foot.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, VA 
examinations have been provided, and there has been a rating 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in these 
claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
38 U.S.C.A. § 5103(a) and by 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
addressing the VCAA requirements was provided in November 
2002 and the VCAA was provided to the veteran in the December 
2002 and April 2003 supplemental statements of the case.  The 
letter, the SSOCs, and other letters from the VA provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

By rating action of October 1995, service connection for 
hallux valgus of the right foot was granted and an evaluation 
of 10 percent was assigned.  On September 18, 1997, the 
veteran filed a claim for an increase in the evaluation of 
the service connected right foot disability.  

On VA examination in October 1997, the veteran reported that 
he had to quit his past three jobs due to persistent right 
foot pain.  He had had surgery in service with a screw placed 
in his foot.  He reported persistent discomfort which 
significantly limited shoe wear as well as ambulation.  He 
was not currently being treated.  On examination, the veteran 
ambulated with a reciprocating heel toe gait.  He had 
persistent hallux valgus deformity involving the right foot 
with a hallux valgus angle of to 20 degrees clinically.  He 
also had hammertoes involving the second and third lesser toe 
with callus formation over the dorsum.  There was tenderness 
to palpation over the dorsum and medial aspect of the right 
foot.  The surgical incision was well healed and the screw 
head was palpable at the distal end of the incision.  There 
was to 10 degrees of dorsiflexion and to 25 degrees of 
plantar flexion at the first metatarsophalangeal joint.  He 
had a medial eminence that was slightly erythematous and 
tender to palpation.  The impression was persistent right 
hallux valgus following surgery.

The veteran failed to report for a scheduled VA examination 
for his claim in July 2000, and in July 2000, he stated that 
the notice letter was sent to an old address.  The veteran 
additionally failed to report for a scheduled VA examination 
regarding his claim later in July 2000.   In September 2000, 
the veteran reported that he was in prison, which is why he 
failed to report for the VA examination.  In December 2000, 
the veteran reported that he was no longer incarcerated.  In 
March 2001 and September 2001, the veteran failed to report 
for scheduled VA examinations regarding his claim.  In August 
2002, the veteran was contacted by the VA regarding appearing 
for a VA examination, and the veteran reported that he did 
not appear for the VA examinations as he did not live near 
the VA facility where the examinations had been scheduled.  

An October 2001 statement from a former employer of the 
veteran's, indicates that the veteran had been employed with 
them but resigned due to his foot injury.  

VA treatment records from September 1997 to July 2002 show 
the veteran reported pain in the right foot and painful both 
feet with difficulty walking.  Bilateral hallux valgus was 
indicated with status post operation on the right.

On a VA examination in September 2002, the veteran reported 
significant pain of the right foot due to the hardware in his 
foot due to surgery.  He reported he had constant pain, which 
was worse when he was walking.  He worked loading boxes.  He 
was using a cane, which he reported he used constantly, and 
the examiner commented that it seemed this would be difficult 
while loading boxes.  The veteran reported that he had pain 
which limited his activities and anti-inflammatory 
medications and orthoses had not helped.  On examination, the 
right foot showed a hallux valgus deformity of the first 
metatarsophalangeal joint with grossly approximately to 25 
degrees hallux valgus angle.  The great toe was slightly 
pronated as well.  The range of motion of the first 
metatarsophalangeal joint was to 15 degrees of flexion.  He 
had some tenderness to palpation over the hardware, which was 
palpable on the posteromedial aspect of the first distal 
metatarsal.  There were no skin changes.  There was a 
slightly hypertrophic scar extending approximately eight 
centimeters over the first metatarsophalangeal joint, which 
was tender, but there were no elicitable paresthesias.  He 
had normal sensation throughout all distributions of his 
foot.  There was good calf refill to all areas of his foot.  
There were no abnormal callosities.  There was no erythema 
about the foot and there were good pulses.  There were no 
skin changes with the exception of the scar.  The veteran had 
limited push off strength, which would be graded as 3+-4/5 of 
the great toe metatarsophalangeal joint, which was limited 
secondary to pain.  There was no instability about the 
veteran's foot including the metatarsophalangeal joint.  He 
did walk with a slight limp and carried a cane with him 
today.  He was unable to toe walk secondary to pain.  The 
assessment was right hallux valgus deformity, which was 
moderate in nature.  This did seem to have some limitation of 
his activities, although it was thought that this would only 
limit him moderately.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). 

The veteran's service connected hallux valgus of the right 
foot is evaluated under Diagnostic Code (DC) 5280-5284 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  A 
hyphenated code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluations assigned.  See, e.g., 
38 C.F.R. §§ 4.20, 4.27 (2002).  

Under Diagnostic Code 5280, a 10 percent rating may be 
assigned for hallux valgus, unilateral:  operated with 
resection of metatarsal head or a 10 rating may be assigned 
for hallux valgus, unilateral:  severe, if equivalent to 
amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2002). 

As a 10 percent evaluation is the maximum under Diagnostic 
Code 5280, the veteran is rated analogously under Diagnostic 
Code 5284 for foot injuries, other.  Under Diagnostic Code 
5284, a 10 percent evaluation is warranted for moderate foot 
injury, a 20 percent evaluation is warranted for moderately 
severe foot injury, and a 30 percent evaluation is warranted 
for severe foot injury.  A note adds that with actual loss of 
the foot, rate 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Therefore, the veteran is currently assigned a 20 percent 
evaluation, with symptomatology equivalent to moderately 
severe foot injury.  There is no showing by competent medical 
evidence that the symptomatology of the veteran's hallux 
valgus of the right foot is equivalent to more than 
moderately severe foot injury as noted on the VA examination 
report in September 2002, where the examiner commented that 
the right hallux valgus deformity was moderate in nature and 
limited the veteran's activities moderately.  This rating 
contemplates, in addition to the moderate deformity 
described, that there are functional limitations due to pain 
which warranted the change of rating code and assignment of 
the 20 percent rating.

Again, the clinical evidence of record shows symptomatology 
closer to that meriting a 20 percent evaluation under 
Diagnostic Code 5284 than the next higher rating under this 
diagnostic codes as there is no showing of severe disability 
symptomatology related to hallux valgus, nor is there showing 
of loss of use of the foot.

Any symptomatology regarding scars related to the service 
connected hallux valgus of the right foot would be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
As noted, this is further addressed in the remand section 
below.

In sum, the preponderance of the evidence clearly establishes 
that the symptoms do not meet the criteria for an increased 
rating for the service connected hallux valgus of the right 
foot.  The evidence is not so evenly balanced as to give rise 
to a reasonable doubt.  38 C.F.R. § 3.102.  There is no 
additional showing of functional limitation due to pain that 
would warrant a higher evaluation for the right foot.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional 
limitation due to pain has been taken into consideration in 
the rating assigned.

Finally, the effective date of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

The veteran filed a claim for an increased evaluation for the 
service-connected hallux valgus on September 18, 1997.  The 
RO has assigned a September 2002 date for the grant of the 20 
percent rating.  This is on the basis that the increase in 
disability was first demonstrated as of the date of that 
examination.  This is permissible under applicable law.  The 
Board, however, concludes that there is a basis to assign an 
effective date of September 9, 1997 for the award of the 20 
percent rating.  He filed a claim for an increased rating, in 
mid-September 1997, but was seen at the VA outpatient clinic 
on September 9, 1997.  We take this as the date of an 
informal claim for increase.

Review of the record reveals that the veteran reported 
increased complaints of pain when seen on VA examination in 
October 1997.  The clinical record revealed the post surgical 
findings and limitation of motion.  While he was not yet 
using a cane, there was tenderness to palpation over the 
dorsum and medial aspect of the foot.  Given these findings, 
and the outpatient record findings on file, the Board 
concludes that there is a basis to assign an effective date 
of September 9, 1997, the date of the receipt of the claim, 
for the 20 percent rating.  As with the assignment of the 20 
percent rating, this contemplates functional limitation due 
to pain and motion limitation secondary to the surgery and 
the residuals thereof.


ORDER

Entitlement to a rating in excess of 20 percent for hallux 
valgus of the right foot is denied.

An effective date of September 9, 1997, for the assignment of 
a 20 percent evaluation for the service connected hallux 
valgus of the right foot is granted subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

In this case, there is a question of whether a separate 
rating may be assigned for a scar as related to the service 
connected hallux valgus of the right foot.  In this regard, 
the RO's attention is directed to Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Therein, the United States Court of Appeals 
for Veterans Claims held that an appellant might be entitled 
to separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  The RO should initially determine if a 
separate rating is assignable for a scar as related to the 
service connected hallux valgus of the right foot.  

Further as to this issue, the undersigned notes that the 
record is inadequate for evaluating the scar related to the 
service connected hallux valgus of the right foot in light of 
change in rating criteria for skin disorders.  As such, a 
current VA examination should be afforded, and the examiner 
should perform all indicated diagnostic tests and review all 
recent treatment records.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of a scar as related to the 
service connected hallux valgus of the 
right foot.  

The examiner should be provided with the 
new and old rating criteria for rating 
skin disorders and the examination report 
must contain sufficient clinical 
information so that each and every 
criteria to be considered under the 
rating criteria may be addressed.  
Specifically for codes 7803-7805 for 
scarring, and any other criteria deemed 
appropriate.

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present. 

2.  After completion of the requested 
development, the RO should determine 
whether a separate evaluation for a scar 
as related to the service connected 
hallux valgus of the right foot is 
merited.  If the action taken is adverse 
to the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  This 
document should include the old and new 
rating criteria for residual scarring.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

